Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant’s arguments see pages 7-11, filed on 08/24/22, with respect to the rejection(s) of claim(s) 1-3, 6, 8, 9, 12, under 103 have been fully considered but are not persuasive.	
3.          With respect to applicant’s remarks regarding rejected claims on page 7-8, the examiner respectfully disagrees.  Applicant argues “Despite Wilks disclosing that the sample subject to the method disclosed therein can be derived from “dry samples, wet samples, extract samples, edible substances, etc.,” Wilks does not disclose the use of an intact hemp sample.”  
           Applicant’s specification paragraph [0066] disclosed: “the hemp sample may be one that is intact, meaning that the hemp sample has not undergone a significant amount of further processing, …, the hemp sample can be a ground hemp sample, whereby the hemp sample is reduced from a larger sample to a number of smaller particles … the hemp sample can be combined in a suitable container with a number of beads (e.g., glass or zirconium beads) and then processed using a commercially-available homogenizer (e.g., a “Bead Beater”) to disrupt the cellular structure of the hemp sample and reduce it to smaller portions.”  
           First: According to above Applicant’s paragraph [0066], Applicant’s hemp sample is a ground hemp sample.  This is not different from Wilks’ cannabis flower ground sample, (Wilks, [0045], lines 6-8).

            Second: It is not clear how much a not undergone a significant amount of further processing for a hemp sample is acceptable?  In the other words, can a ground sample which combined with a solvent is acceptable to be a not undergone a significant amount of further processing sample?  In the other words, in the Examiner point of view, Wilks’ cannabis flower ground sample, (Wilks, [0045], lines 6-8) is acceptable to be a not undergone a significant amount of further processing sample.   
          Third:  The wording “intact” has the following definition:
           not altered, broken, or impaired; remaining uninjured, sound, or whole; untouched; unblemished
          not changed or diminished; not influenced or swayed
         complete or whole, esp. not castrated or emasculated
         https://www.collinsdictionary.com/dictionary/english/intact
        According to Applicant’s specification paragraph [0066], an intact hemp can be a ground hemp sample.  However, according to the above definition, an intact hemp is not altered, broken, impaired hemp sample.  This is contradicting with the definition of Applicant’s hemp sample that is ground sample.  In the other words, if the definition of wording intact in the above dictionary is true, then the definition of wording intact hemp sample-ground sample in the current specification is not acceptable.  An appropriate correction/explanation is required.  
        Four:  Applicant’s argument ““an intact hemp sample” refers to a hemp sample which “has not undergone a significant amount of further processing, if any, subsequent to being obtained from the hemp plant, and such that the underlying plant structure of the sample is largely undamaged.” This limitation must be added into the claims in order to be considered.  
4.          With respect to applicant’s remarks regarding rejected claims on page 9, the examiner respectfully disagrees.  Applicant’s argue “As Wilks teaches (i) the need to further process substantially solid intact samples, such as cannabis flower, into smaller constituents and (ii) that the failure to do so can adversely affect the overall efficacy of the cannabinoid analyzer in which the method of Wilks occurs, Applicant submits one of ordinary skill in the art would, in view of the express teachings of Wilks, be discouraged from utilizing an intact sample within the disclosed method of Wilks. As such, Wilks thus effectively teaches away from the use of an intact sample in the method disclosed therein.”  As explained in paragraph 3 above, to the Examiner point of view, a further process such as cannabis flower, into smaller constituents sample, that is ground sample in Wilks’ reference does not contradict to the Applicant’s definition of the wording intact sample-ground sample.  Further, Applicant does not point out what specific further process is not acceptable for the current invention.  In the other words, the limitation “the hemp sample has not undergone a significant amount of further processing” or intact hemp sample needs to be clarified/defined clearly in both specification and in the claim in order to be considered. 
5.          With respect to applicant’s remarks regarding rejected claims on pages 10-11, the examiner respectfully disagrees.  “Further guidance in interpreting the scope of equivalents is provided in MPEP § 2181 through § 2186.  While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.”
Therefore, the Applicant’s limitation “the hemp sample may be one that is intact, meaning that the hemp sample has not undergone a significant amount of further processing, …, the hemp sample can be a ground hemp sample, whereby the hemp sample is reduced from a larger sample to a number of smaller particles … the hemp sample can be combined in a suitable container with a number of beads (e.g., glass or zirconium beads) and then processed using a commercially-available homogenizer (e.g., a “Bead Beater”) to disrupt the cellular structure of the hemp sample and reduce it to smaller portions” would be considered if it is disclosed and explained  clearly in both claims and in the specification. 
	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claim(s) 1-2, 6, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734). Hereafter “Wilks”, “Stitzlein”.
            Regarding Claim(s) 1, 6, 8, 9, 12, Wilks teaches 
            providing a sample including an amount of a cannabinoid, ([0004, 0007, 0017, 0019]);
            transmitting an amount of light through the sample, ([0005, 0008]), the light having a wavelength of 225 nm or 235nm, ([0005, 0008, 0033].  Note: UV light having a wavelength of approximately 230 nanometers is not different from a wavelength of 225 nm or 235nm);
            identifying at least one of an optical density and an absorbance for the sample, ([0034]); and
            determining an amount of a cannabinoid in the sample based on the at least one of optical density and of the sample absorbance, ([0034]).
             However, Wilks does not teach an intact hemp sample.  Stitzlein teaches a hemp sample, ([0100]).   It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by having a hemp sample in order to implement inspection specific sample.  Further, as explanation in the above paragraphs 3-5 above, Wilks teach a ground cannabis flower.  It is inherent that Wilks’s sample is not different from Applicant’s intact hemp sample.  

            Regarding Claim(s) 2, Wilks does not teach a dry sample or a wet sample, ([0045]).

            Regarding Claim(s) 11, Wilks teaches the sample is diluted in a solvent, ([0045]).

9.          Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734) further in view of Lieber et al. (U.S. Pub. No. 2017/0212049). Hereafter “Wilks”, “Stitzlein”, “Lieber”.
            Regarding Claim(s) 4, Wilks teaches all the limitations of claim 1 as stated above except for determining the amount based on the optical density of the hemp sample.  Wilks teaches determining the amount based on the optical density of the hemp sample, (claims 3, 9). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by determining the amount based on the optical density of the hemp sample in order to qualify cannabinoids, (claims 1, 3, 9).

10.          Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (Pub. No. 2017/0059536) in view of Stitzlein, (U.S. Pub. No. 2020/0018734), further in view of Wexler et al. (U.S. Pub. No. 2005/0106745). Hereafter “Wilks”, “Stitzlein”, “Wexler”.
            Regarding Claim(s) 10, Wilks teaches all the limitations of claim 1 as stated above except for microplate photometer.  Wexler teaches microplate photometer, ([0004]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wilks by having microplate photometer in order to have measurement more efficiently, ([0004]).

Allowable Subject Matter
11.          Claims 5, 7, are allowed.  The allowable Subject matter for claims 5, 7, were indicated in office Action mailed on 06/02/22.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 14, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877